Exhibit CERTIFICATE OF DESIGNATIONS, PREFERENCES AND RIGHTS OF THE SERIES M CONVERTIBLE PREFERRED STOCK OF SILVER PEARL ENTERPRISES, INC. The Articles of Incorporation of Silver Pearl Enterprises, Inc., a Nevada corporation (the “Company”), provide that the Company is authorized to issue 20,000,000 shares of preferred stock with a par value of $0.001, and that the Board of Directors have the authority to attach such terms as they deem fit with respect to the preferred stock. Pursuant to the authority conferred upon the Board of Directors by the Articles of Incorporation, and pursuant to Section 78.1955 of the Nevada Revised Statutes, the Board of Directors, by Unanimous Written Consent, dated April 22, 2010, adopted a resolution providing for the designation, rights, powers and preferences and the qualifications, limitations and restrictions of 47,658 shares of Series M Convertible Preferred Stock, and that a copy of such resolution is as follows: RESOLVED, that pursuant to the authority vested in the Board of Directors of the Company, the provisions of its Articles of Incorporation, and in accordance with the Nevada Revised Statutes, the Board of Directors hereby authorizes the filing of a Certificate of Designations, Preferences and Rights of Series M Convertible Preferred Stock of the Company.Accordingly, the Company is authorized to issue Series M Convertible Preferred Stock with par value of $0.001 per share, which shall have the powers, preferences and rights and the qualifications, limitations and restrictions thereof, as follows: 1.Designation and Rank.
